Citation Nr: 0829780	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  06-34 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for a left shoulder 
disability.  

2.	Entitlement to service connection for tinea pedis. 

3.	Entitlement to service connection for a left ankle 
disability.

4.	Entitlement to service connection for a right ankle 
disability.

5.	Entitlement to service connection for a bilateral leg 
disability. 

6.	Entitlement to service connection for right foot 
disability.  

7.	Entitlement to service connection for right 
epididymitis.  

8.	Entitlement to service connection for abdominal 
scarring. .  

9.	Entitlement to service connection for lung disability.

10.	 Entitlement to service 
connection for depression, emotional distress, and 
insomnia. 

11.	 Entitlement to service 
connection for disability causing chest pain.  

12.	 Entitlement to service 
connection for seizures. 

13.	 Entitlement to service 
connection for headaches. 

14.	 Entitlement to service 
connection for stomach disability. 

15.	 Entitlement to service 
connection for vision problems.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Horrigan 


INTRODUCTION

The veteran had active service from January 1976 to January 
1996.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 2005 rating action that 
denied service connection for the disorders that are now 
before the Board. 

In May 2007 the RO denied service connection for post 
traumatic stress disorder (PTSD).  The veteran did not 
perfect a timely appeal from this rating action which has 
consequently become final.  Accordingly, the issue of service 
connection for a psychiatric disability now on appeal does 
not include that of entitlement to service connection for 
PTSD. 

The issues of service connection for bilateral tinea pedis, 
scars, a stomach disorder, a left shoulder disability, a left 
ankle disability, a seizure disorder, and epididymitis, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A right ankle disability and a right foot injury were not 
demonstrated during service and have not been shown 
subsequent to service discharge.  

2.  Aside from left ankle complaints and already service 
connected bilateral knee and femur disabilities, bilateral 
leg disabilities have not been demonstrated during or 
subsequent to service. 

3.  The evidence of record does not demonstrate that the 
veteran has an acquired eye disability due to service. 

4.  A psychiatric disability causing emotional upset, 
depression, or sleeping problems was not demonstated during 
service and the veteran's current psychiatric problems are 
unrelated to service.  

5.  The veteran's in-service headaches were acute and 
transitory and resolved without residuals.  

6.  The veteran complained of chest pain during and after 
service but no pathology causing chest pain has ever been 
identified. 




CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred in or 
aggravated by service.   38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007). 

2.  A bilateral leg disability was not incurred in or 
aggravated by service.   38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007). 

3.  Respiratory disability was not incurred in or aggravated 
by service.   38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).

4.  Depression, emotional distress, and insomnia. were not 
incurred in or aggravated by service.   38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).

5.  A disability causing chest pain was not incurred in or 
aggravated by service.   38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

6.  An acquired vision disorder was not incurred in or 
aggravated by service.   38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claims. 


Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claims.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, 
including notices dated in June 2005.  The notice included 
the type of evidence needed to substantiate the claims of 
service connection, that is: evidence of current disability; 
evidence of an injury or disease or event, causing an injury 
or disease, during service; and evidence of a relationship 
between the current disability and the injury or disease or 
event, causing an injury or disease, during service.  

The veteran was notified that VA would obtain service medical 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  He was asked to submit evidence, which would include 
that in his possession. A subsequent notice of March 2006 
included the provisions for the effective date of the claims 
and for the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim). 

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice, the claims were 
readjudicated as evidenced by the statement of the case, 
dated in June 2006.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained service medical 
records and reported VA records. 

The duty to assist includes providing a medical examination 
when such is necessary to make a decision on any claim. Such 
examination were conducted in 2005 and 2006 in regard to the 
veteran's orthopedic and psychiatric symptoms. 38 C.F.R. 
§ 3.159(c)(4)(A).

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  As for 
headaches, respiratory and vision disabilities, the clinical 
record does not indicate any current diagnoses or persistent 
or recurrent symptoms of these disorders at present.  For 
this reason, a VA medical examination or VA medical opinion 
is not authorized under the duty to assist in regard to these 
claims.   

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims adjudicated below is required to comply with 
the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's examination prior to service entrance is not of 
record.  The service medical records including the veteran's 
separation examination make no references to any complaints, 
findings, history, treatment, or diagnosis of any psychiatric 
disorder, right foot, or right ankle disability.  The service 
medical records do show that the veteran was seen in January 
1980 with complaints of headaches after reading.  He was seen 
again in April 1981 with complaints that included headaches, 
chills, and abdominal pain with an assessment of flu 
syndrome.  He was seen in October 1983 with complaints of 
photophobia.  During this treatment he also reported 
occasional headaches. 

The service medical records indicate that the veteran also 
received treatment on a number of occasions for respiratory 
complaints that included coughing , shortness of breath, sore 
throats, congestion, pleuritic chest pain and malaise with 
diagnoses that included pneumonia, possible bronchitis, upper 
respiratory infections, common cold,  the flu, bronchospasms 
due to viral illness, and maxillary sinusitis.  Complaints of 
chest pains unrelated to respiratory symptoms were also 
documented that were occasionally associated with loss of 
consciousness and syncope and an assessment of costochonditis 
was reported in October 1984.  On that occasion an 
X-ray was within normal limits.  The evaluator was noted to 
doubt any cardiac or pulmonary event.   

In January 1984 the veteran was seen with complaints of pain 
in the lower left leg due to possible muscle cramps.  The 
veteran was treated in October 1986 with complaints that 
included fever, chills, headaches, and diarrhea.  In 
February1994 the veteran's complaints included soreness in 
the right mid thigh which was related to a possible traumatic 
injury.  An X-ray revealed a healing, nondisplaced, 
incomplete fracture of the right femur.  (Service connection 
is currently in effect for residuals of fractures of the 
right femur and the left femur each currently evaluated as 10 
percent disabling.)  In December 1994 the veteran was seen 
with complaints of a headache in the parietal area, sore 
throat, nasal congestion and a cough.  

On the veteran's January 1996 examination prior to service 
discharge no pertinent abnormalities were reported on 
clinical evaluation.  His uncorrected distant vision was 
20/20.   In the report of medical history the veteran 
answered no in regard to frequent or severe headaches.  It 
was also reported that the veteran was hospitalized in 1980 
for chest pains and it was noted that the veteran believed 
that he had a weak heart valve.  He also reported having had 
pneumonia 4 times in 1989-1990.  The summary noted that the 
veteran was myopic.  Intermittent non-exertional chest pain 
was also reported.  

During a physical evaluation conducted by the VA in December 
2004 the veteran denied any chest pain or shortness of 
breath.  Evaluation for depression was negative.  Evaluation 
of the head, ears, eyes, and throat revealed no complaints 
and the pupils were equal and reactive to light and 
accommodation.  During VA treatment for arthritis in March 
2005 the veteran was noted to deny any chest pain, coughing, 
shortness of breath, or depression. Evaluation revealed clear 
lungs. .  

On VA physical examination in March 2005 the veteran 
complained of pain in the right shoulder, both knees, and 
both thighs.  The veteran was also noted to have undefined 
psychiatric problems but no diagnosis was rendered.  There 
were no complaints or findings regarding headaches, the 
veteran's vision, the veteran's feet, leg problems aside from 
the knees and thighs, or any respiratory disability. 

During a VA evaluation in November 2005 the veteran's 
complaints included chest pain. The veteran said that he had 
had pain in the middle chest for a long time which tended to 
move to the left side of the chest.  No diagnoses or findings 
were reported.  VA clinical records reflect treatment in 
2005- 2006 for anger, depression, and irritability. 

On a VA outpatient evaluation in March 2006 the veteran was 
noted to have possible post-traumatic stress disorder (PTSD) 
and a depressive disorder.  On respiratory evaluation the 
veteran denied coughing, wheezing, and shortness of breath.  

During psychiatric treatment in 2006 the veteran was noted to 
complain of anger, stress, and depression. On physical 
evaluation the veteran was noted to deny any angina, 
coughing, or shortness of breath.  

                                   Principles of Service 
Connection

Service connection may be granted for a disability which is 
the result of a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 3.303(a). 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Stated differently, for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999). The absence of any one element will result in the 
denial of service connection. Coburn v. Nicholson, 19 Vet. 
App. 427, 431 (2006).

Congenital or developmental defects and refractive error of 
the eye are not diseases or injuries within the meaning of 
the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  
VA's General Counsel has further explained that service 
connection may be granted for diseases (but not defects) of 
congenital, developmental or familial origin, as long as the 
evidence as a whole establishes that the familial conditions 
in question were incurred or aggravated during service within 
the meaning of VA laws and regulations. VAOPGCPREC 82-90 
(July 18, 1990).  VA's General Counsel has also expressly 
stated that the terms "disease" and "defects" must be 
interpreted as being mutually exclusive.  The term "disease" 
is broadly defined as any deviation from or interruption of 
the normal structure or function of any part, organ, or 
system of the body that is manifested by a characteristic set 
of symptoms and signs and whose etiology, pathology, and 
prognosis may be known or unknown.  On the other hand, the 
term "defects" would be definable as structural or inherent 
abnormalities or conditions that are more or less stationary 
in nature.  See VAOPGCPREC 82-90 (July 18, 1990).


                                                    Legal 
Analysis  

The Board notes that the veteran's service medical records 
reflect no findings, complaints, or diagnosis indicative of 
any right ankle or right foot disabilities and no right ankle 
or right foot pathology has been identified in the post 
service medical record.  Since that is the case, service 
connection for a right ankle disability and a right foot 
disability is not warranted. 

Service connection is already in effect for bilateral knee 
disabilities as well as disability caused by fractures of the 
right and left femurs.  Aside from references to a left ankle 
disability (to be discussed in the Remand portion of this 
decision), the service medical record shows no inservice or 
post service clinical documentation of any other complaints 
regarding the veteran's legs.  Since that is the case, 
service connection for bilateral leg disabilities is not 
warranted. 

Regarding the veteran's claim for service connection for 
vision disability, the Board notes that the service medical 
records reflect treatment on one occasion for photophobia 
(sensitivity to light).  However, this complaint was acute 
and transitory and resolved without any eye pathology 
identified to account for this complaint either during 
service or thereafter.  While myopia was noted on the 
veteran's examination prior to service discharge, such is a 
developmental abnormality and not an eye disease or injury 
for which service connection may be granted.  Moreover, the 
post service clinical record contains no findings of any eye 
disability what so ever.  Since that is the case, service 
connection for vision disability is also not warranted.     

The veteran's service medical records contain several 
references to complaints of chest pains which were 
occasionally associated with respiratory complaints and also 
associated with episodes of syncope and fainting.  Other 
inservice complaints of chest pain were assessed as 
costocondritis.  While chest pain complaints were noted on 
the veteran's examination prior to service discharge, a 
review of the report of that examination did not reveal any 
pathology or disability that could account for this 
complaint.  The post service clinical evidence, while 
revealing occasional complaints of chest pain, have not 
identified any pathology or rendered any diagnosis, which 
would account for this complaint.  Since that is the case, 
service connection for chest pain is also not warranted.   

Regarding the veteran's claim for service connection for 
headaches, the service medical records do contain occasional 
references to headaches which were in association with other 
complaints such as photophobia and respiratory infections. 
These headache complaints were acute and transitory and 
resolved without any headache disability identified on 
separation examination prior to service discharge or in the 
post service clinical record.  Accordingly, service 
connection for headaches must also be denied.  

The veteran is also seeking service connection for a 
respiratory disability and the Board notes that the service 
medical records reflect occasional in-service treatment for 
lung complaints, to include pneumonia.  However, the 
veteran's in-service respiratory complaints appear to have 
been acute and transitory and resolved without residual 
disability.  Moreover, the post service record indicates no 
complaints or findings indicative of any respiratory 
pathology and the veteran's lungs have been found to be 
essentially normal post service evaluations.  Since the 
evidence does not demonstrate that the veteran currently has 
respiratory disability due to service, service connection 
must be denied.  

The law provides that service connection is granted for a 
disability to due to disease or injury in service.  Whether 
the theory of entitlement is direct service connection or 
presumptive service connection, the law requires the 
existence of disability.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in disability.  In the 
absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  With respect to the claims discussed above, the 
Board observes that there is an absence of objective evidence 
of the claimed disabilities.  As such, service connection is 
not warranted for the claimed disabilities.

In regard to the veteran's claim for service connection for a 
psychiatric disorder characterized as depression, emotional 
distress, and insomnia, the Board notes that the service 
medical records contain no findings, complaints, or diagnosis 
indicative of any psychiatric disability and no psychiatric 
symptomatology was noted on the veteran's 1996 examination 
prior to service discharge.  The first clinical evidence of 
any psychiatric symptomatology dates from a VA examination in 
2005 during which the veteran was noted to have undefined 
psychiatric problems.  Moreover, a review of the record fails 
to reveal any competent medical evidence associating the 
veteran's current psychiatric complaints to service.  While 
the veteran may attribute his current psychiatric problems to 
service, he is a layman without medical training and 
expertise, and he is therefore not competent to provide a 
probative opinion on a medical matter, to include the 
diagnosis of a specific disability or opinion as to the 
origins of a specific disability. See Bostain v. West , 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Without 
competent medical evidence demonstrating that the veteran has 
a psychiatric disability that is related to service, service 
connection for a psychiatric disability, characterized as 
depression, emotional distress, and depression cannot be 
granted.


ORDER

Entitlement to service connection for a right ankle 
disability is denied. 

Entitlement to service connection for a right foot disability 
is denied.  
 
Entitlement to service connection for a bilateral leg 
disability is denied.

Entitlement to service connection for vision problems is 
denied.  

Entitlement to service connection for respiratory disability 
is denied.  

Entitlement to service connection for depression/ 
insomnia/emotional distress is denied.  

Entitlement to service connection for headaches is denied.  

Entitlement to service connection for chest pain is denied.  


REMAND

On a service department examination conducted in December 
1980 the veteran was noted to have had a gastric fistula as a 
child which recurred in 1976 secondary to trauma.  It was 
reported that this fistula was repaired at the naval medical 
center at Camp Pendleton, California in May 1976.  No service 
medical records reflecting this treatment are in the claims 
folder and, moreover, no service medical records prior to 
January 1980 are currently of record. In view the above, and 
given the veteran's claims for service connection for 
scarring and stomach disabilities, the Board believes that a 
further attempt should be made to obtain additional service 
medical records prior to further appellate review in this 
case.  

In a related matter, the veteran has asserted that he has 
painful scars on his abdomen due to in-service surgeries.  It 
is again noted that the veteran has reported a 1976 inservice 
repair of a childhood gastric fistula in 1976 and the record 
also documents a left varicolectomy in 1983.  In view of the 
veteran's claim regarding painful scarring, the Board 
believes that the veteran should be afforded a VA surgical 
examination to ascertain whether there is scarring due to any 
1976 gastric fistula repair and 1983 left varicolectomy and, 
if so, whether such scarring results in disability under the 
appropriate rating criteria of 38 C.F.R. § 4.118.   

The service medical records also document occasional 
treatment during service for complaints of diarrhea, 
weakness, abdominal pain, nausea, and vomiting with 
assessments that included possible hernia, and 
gastroenteritis. The veteran was also assessed at one point 
as having gastrointestinal complaints due to surgical 
adhesions and it is again noted that the veteran underwent a 
left varicocelectomy in 1983 and a reported gastric fistula 
repair in 1976 as discussed above. The veteran has asserted 
that gastrointestinal symptoms have persisted since discharge 
due to surgical adhesions and, given the gastrointestinal 
findings noted in the service medical records the Board 
believes that a VA gastrointestinal examination should be 
conducted to determine if the veteran's has a 
gastrointestinal disability due to service, particularly due 
to any adhesions resulting from inservice abdominal and groin 
surgeries.   

The veteran has also complained that he has pain in the 
testicles that had its onset during service.  The service 
medical records contain several references to treatment for 
epididiymitis.  During a December 2005 VA examination the 
veteran was noted to have testicular pain but the examiner 
did not comment on the relationship between the current 
complaints of testicular pain and the veteran's inservice 
episodes of epididymitis. In the Board's opinion, the veteran 
should be afforded a VA genitourinary examination to 
determine the etiology of his current complaints of 
testicular pain, in particular whether the current complaints 
of testicular pain are related to inservice epididymitis.  

The service medical records indicate that the veteran injured 
his left lower leg and foot in March 1986 when he was run 
over by a jeep and he injured his left ankle and foot in 
February 1994. The veteran now contends that he had an injury 
to his left ankle during service which resulted in chronic 
residual disability.  In view of this claim and the 
references to injuries noted above, the Board believes that 
the veteran should be afforded a VA orthopedic examination to 
ascertain if he has chronic left ankle disability due to 
service.  

In regard to the veteran's claim for service connection for 
tinea pedis, the Board notes that the service medical records 
document treatment for skin complaints regarding both feet 
variously assessed as fungal infections, cellulitis, and 
tinea pedis.  A fungal infection involving the right foot was 
noted on separation examination.  The veteran has asserted 
that he continues to have skin problems involving his feet 
and the Board believes therefore that he should be afforded a 
VA dermatology examination to determine the nature and 
etiology of the veteran's claimed skin infections on his 
feet. 

During service the veteran was seen on occasion for 
complaints of bilateral shoulder pain.  On a VA examination 
conducted in December 2005 the veteran was found to have 
impingement syndrome of the right shoulder, the examiner on 
that occasion reported no findings or complaints regarding 
the left shoulder.  In view of this the Board believes that 
the veteran should be afforded a VA orthopedic examination to 
ascertain if he has chronic left shoulder disability due to 
service.  

In addition the Board notes that the service medical records 
reflect treatment during service for swelling and pain in the 
testicles and scrotum which was diagnosed as epididymitis and 
the veteran still asserts that he has testicular pain related 
to service. On the December 2005 VA examination the examiner 
noted that the veteran had bilateral testicular pain but did 
not express an opinion regarding the relationship between 
that pain and the veteran's inservice epididymitis.  
Therefore, the Board believes that the veteran should be 
afforded a VA genitourinary examination to ascertain if he 
has testicular pain related to service.  

Finally, the Board notes that the veteran was seen on a 
number of occasions during service with complaints of vaso-
vagal episodes and twitching with a assessment of rule out 
seizure disorder reported after treatment in August 1982.The 
veteran has asserted that he still experiences these symptoms 
but he has ever been afforded a VA examination to determine 
the nature and etiology of these complaints.  Such should be 
accomplished prior to further adjudication of this issue. 

Accordingly, the case is REMANDED for the following action:

1.  Request the service department to 
conduct a further search for service 
medical records, especially those prior 
to 1980.  Of particular interest are 
clinical records reflecting 
hospitalization and surgery for a gastric 
fistula at either the medical facility at 
Camp Pendleton, California or the Bilboa 
Naval Hospital in San Diego, California 
during May 1976.  All records obtained 
should be associated with the claims 
folder. 

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature and etiology of the veteran's 
claimed left shoulder and left ankle 
disabilities.  The claims folder should 
be made available to the examiner for 
review and the examiner should state that 
he has reviewed the claims folder in the 
examination report.  After a physical 
evaluation and a thorough review of the 
claims folder the examiner should express 
an opinion as to whether any left 
shoulder and left ankle disabilities 
diagnosed on the examination are related 
to service.  

3.  Schedule the veteran for a VA 
genitourinary examination to determine 
the nature and etiology of the veteran's 
current testicular pain. The claims 
folder should be made available to the 
examiner for review and the examiner 
should state that he has reviewed the 
claims folder in the examination report.  
After a physical evaluation and a 
thorough review of the claims folder the 
examiner should express an opinion as to 
whether any testicular pain found on the 
examination is related to the veteran's 
inservice episodes of epididymitis.  

4.  Schedule the veteran for a VA 
dermatology examination to determine the 
nature and etiology of any skin disorder 
affecting the veteran's feet. The claims 
folder should be made available to the 
examiner for review and the examiner 
should state that he has reviewed the 
claims folder in the examination report.  
After a physical evaluation and a 
thorough review of the claims folder the 
examiner should express an opinion as to 
whether any skin disability affecting the 
veteran's feet are related to the 
veteran's inservice complaints regarding 
his feet.  

5.  Schedule the veteran for a VA 
surgical examination to determine the 
etiology of the veteran's abdominal and 
torso scarring.  In addition, the 
examiner should also ascertain if the 
veteran has adhesions due to inservice 
surgeries in 1976 and 1983.  The claims 
folder should be made available to the 
examiner for review and the examiner 
should state that he has reviewed the 
claims folder in the examination report.  
After a physical evaluation and a 
thorough review of the claims folder the 
examiner should describe all scarring 
attributable to the veteran's reported 
1976 inservice surgery for a gastric 
fistula and his 1983 inservice  left 
varicocelectomy.   The examiner should 
also comment as to whether it is at least 
as likely as not that the veteran has any 
adhesions due to the above mentioned 
surgeries and whether such is responsible 
for gastrointestinal symptomatology.   

6.  After the development requested above 
has been completed, adjudicate the claims 
for service connection for bilateral 
tinea pedis, scars, a stomach disorder, a 
left shoulder disability, a left ankle 
disability, a seizure disorder, and 
epididymitis. If any benefit sought 
remains denied, furnished the veteran a 
supplemental statement of the case and 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


